OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787J,U„
             ©FFDG8AL                                           4T
             STATE OF TEXAS
             PENALTY FOR
                                                              02 1R

11/3/2014
             PR8VATE U                                        0006557458      NOV04 2014
                                    -   .„-™ v,               MAILED FROM ZIPCODE 78701
GEORGE, SHERWOOD LYNN *- Tr. Ct^No.               W09t54599-T(B)             WR-75,961-07
On this day, the application for^1l:07 Writ.of*Ha'beas Corpus has been received
and presented to the Court..       ^ ^;^J3|^
                                         *u~z>" "                       Abel Acosta, Clerk
                               SHERWOOD LYNN GEORGE


                                        RETURN TO SEND!
                               NOT IN DALLAS COUNTY